Citation Nr: 1819151	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  11-06 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1993 to April 1997 and from February 2003 to February 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In the Veteran's February 2011 VA Form 9, substantive appeal, he requested a hearing at the local VA office.  However, he has since withdrawn his request for a hearing.  See June 2011 Statement in Support of Claim.  

In June 2017, the case was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that VA's duty to assist is fully satisfied.  In that regard, the Board finds that the current evidence is insufficient and, therefore, additional development is required prior to adjudication of the Veteran's claim.

If VA provides a medical examination or opinion for the issue of service connection, whether or not obligated to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Adequacy occurs when the Board is able to perform a fully informed adjudication.  Id.  As such, VA medical examinations must be based upon consideration of the Veteran's entire history and describe the disability present.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  Additionally, VA medical opinions must be based on accurate factual premises, address all applicable theories of entitlement, and be supported by clearly and fully articulated rationale.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 120; Reonal v. Brown, 5 Vet. App. 458 (1993).  

In September 2017, the Veteran underwent a VA examination to assess the etiology of his hypertension.  Documented blood pressure readings were 117/81, 129/89, and 114/83, with an average blood pressure reading of 120/84.  The examiner opined that it was less likely than not that the Veteran had hypertension due to his military service.  He explained that there was no evidence in the record that the Veteran currently had hypertension and referenced several blood pressure readings spanning from 2002 through 2017.  

Unfortunately, however, the September 2017 VA examination and opinion is insufficient for rating purposes as it is based on an inaccurate factual premise and fails to consider the Veteran's entire treatment history.  Specifically, the examiner stated that there was no evidence in the record that the Veteran currently had hypertension.  However, private treatment records show that the Veteran was diagnosed with hypertension and treated with hydrochloarthiazide from June 2008 through September 2010 (during the appeal period).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), it was held that the current disability requirement is satisfied if a disability exists at the time of filing or during the pendency of the claim even though the disability resolves prior to the adjudication of the claim.  Moreover, VA treatment providers have indicated that the Veteran has documented hypertension in his VA medical records.  See May 2017 VA Medical Center records.   This treatment note is followed up by a cumulative vitals/measurement report showing blood pressure readings from 2012 through 2016 with a majority of diastolic readings at or above 90mm.   

The Board notes that, irrespective of whether these treatment records meet VA's requirements for a diagnosis of hypertension, this evidence wholly contradicts the September 2017 VA examiner's stated rationale and should have been specifically considered and discussed.  Accordingly, remand is warranted for a new VA examination and opinion consistent with the directives herein. 

The Board also notes that there appears to be a gap in the Veteran's VA treatment records from the Goose Creek Outpatient Clinic for the period from April 2012 to March 2015.  Accordingly, additional development is required to attempt to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  Make reasonable efforts to obtain any outstanding VA or private treatment records.  Specifically, make all attempts to obtain VA treatment records from April 2012 to March 2015.  With the Veteran's assistance, obtain copies of any pertinent records and add them to the claims file.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2017).

2.  Following the records development above, obtain a VA examination and opinion from an appropriate examiner to determine the nature and etiology of the Veteran's claimed hypertension.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  All indicated tests should be accomplished and all clinical findings reported in detail.  

a)  The examiner should identify whether the Veteran has a current diagnosis for hypertension. 

b)  The examiner is asked to opine as to whether it is at least as likely as not (50 percent probability or greater) that hypertension had its onset during or is otherwise related to active duty service.  

In rendering these opinions, the examiner must comment on:

(i) the May 2017 VA treatment note that indicates the Veteran has documented hypertension in his VA medical records,
(ii) the May 2017 VA cumulative vitals/ measurement report,
(iii) private treatment records from June 2008 through September 2010 showing a diagnosis for hypertension, and
(iv) service treatment records showing elevated blood pressure with diastolic levels above 90mm, during both periods of service: July 1993 through April 1997 and February 2003 through February 2007. 

The examiner is advised that the Veteran is competent to report his symptoms/history and that such reports must be acknowledged and considered in formulating any opinion. If his reports are discounted, the examiner should provide a reason for doing so.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing all indicated development, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided with the appropriate opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.

No action is required of the Veteran until he is notified by VA.  However, he is again advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a VA medical examination, may impact the determination made.  38 C.F.R. § 3.655 (2017).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) are to be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).  



_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C. § 7252 (2012).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

